Exhibit 10.19
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as
of July 30, 2007, by and between Graham Corporation, a Delaware corporation with
its principal place of business at 20 Florence Avenue, Batavia, New York 14020
(the “Company”), and Alan E. Smith, currently residing at 52 Willow Street,
Dover, New Hampshire (the “Executive”).
     WHEREAS, the Company and the Executive desire enter into this Agreement to
describe the employment relationship and obligations of the parties.
     NOW, THEREFORE, the parties hereto, intending to be legally bound and in
consideration of the mutual covenants herein contained, agree as follows:
     1. Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment as the Vice President of Operations of the Company,
upon the terms and conditions hereinafter set forth.
     2. Duties.
          (a) The Executive shall have authority and responsibility for
development, control and oversight of the Company’s manufacturing processes and
shall report directly to the Company’s President and/or Chief Operating Officer.
The Executive shall perform such duties generally consistent with Executive’s
title and as may from time to time be required of the Executive by the President
and/or Chief Operating Officer or by the Board of Directors (the “Board”) of the
Company. The Executive’s office shall be located at the Company’s principal
place of business in Batavia, New York. The Executive agrees to travel to the
extent reasonably necessary for the performance of his duties. The Executive
shall devote his full time to the business and affairs of the Company and shall
use his best efforts, skill and ability in performing his duties on behalf of
the Company.
          (b) The Executive agrees that the Company, in its discretion, may
apply for and procure in its own name and for its own benefit, life insurance on
the life of the Executive in any amount or amounts considered advisable, and
that he shall have no right, title or interest therein. The Executive further
agrees to submit to any medical or other examination and to execute and deliver
any application or other instrument in writing, reasonably necessary to
effectuate such insurance, provided such actions do not materially harm the
Executive’s ability to otherwise obtain or retain personal life insurance.
     3. Term.
          (a) Except as otherwise provided in this Agreement to the contrary,
this Agreement shall be and remain in effect during the period of employment
(the “Term”) established under this Section 3.
          (b) Except as provided in Section 3(c), beginning on the effective
date of this Agreement, the Term shall be for one year and shall be
automatically extended for one additional year each day (such that while this
Agreement is in effect the remaining Term shall never be less

 



--------------------------------------------------------------------------------



 



or greater than one year) that this Agreement is in effect, unless either the
Company, or the Executive, respectively, elects not to extend the Term further
by giving written notice to the other party, in which case the Term shall end on
the first anniversary of the date on which such written notice is given;
provided, however, that in any event, the Term shall end on the last day of the
month in which the Executive attains the age of 65.
     (c) Notwithstanding anything herein contained to the contrary, (i) this
Agreement may be terminated during the Term as provided for herein and
(ii) nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the Term upon such terms and
conditions as the Company and the Executive may mutually agree upon.
     4. Base Compensation. As the base compensation for all services to be
rendered by the Executive to the Company, the Company agrees to pay to the
Executive, and the Executive shall accepts, a salary at a rate of $152,500 per
annum, payable in arrears in equal monthly installments of $12,708.33 each,
subject to such deductions and withholdings as may be required by law.
Periodically, the President and the Board will review the salary of the
Executive, taking into consideration such factors as the Executive’s performance
and such other matters as it deems relevant and, in its discretion alone, may
increase the salary of the Executive to such rate as the Board deems proper;
provided that the Company shall in no event be required to grant any such
increase.
     5. Incentive Compensation.
          (a) Bonus. The Executive shall be eligible to receive bonuses and
awards under the Company’s bonus plans or arrangements as may be in effect from
time to time, including the Company’s Annual Executive Cash Bonus Program, as
may be from time to time determined by the Board or a committee thereof. Any
bonuses and awards made to the Executive under the Company’s bonus plans or
arrangements for the fiscal year ending March 31, 2008 shall be pro rated based
on the date of this Agreement.
          (b) Long-Term Incentive Compensation. The Executive shall be eligible
to participate in any long-term incentive compensation plan generally made
available to similarly situated executive officers of the Company in accordance
with and subject to the terms of such plans, including the Company’s Annual
Stock-Based Incentive Award Plan for Senior Executives, as may from time to time
be determined by the Board of a committee thereof. Any long-term incentive
awards made under the Company’s Annual Stock-Based Incentive Award Plan for
Senior Executives for the fiscal year ending March 31, 2008 shall be pro rated
based on the date of this Agreement.
          (c) Other Compensation. The Company may, upon recommendation of the
Board or a committee thereof, award to the Executive such other bonuses and
compensation as it deems appropriate and reasonable.
     6. Benefits. During the term of this Agreement, the Company shall provide
the following benefits to the Executive:

2



--------------------------------------------------------------------------------



 



          (a) Medical. The Company will provide the Executive health coverage
for himself and his family in accordance with the Company’s health and medical
insurance plans, as the same may be in effect from time to time. The Executive
shall be responsible for paying the employee portion of the premiums for such
health and medical insurance plans.
          (b) Vacation. The Executive shall be entitled to eight days of paid
vacation during the period commencing on the date hereof and ending on
December 31, 2007, which vacation if not used prior to December 31, 2007 will be
forfeited by the Executive. Thereafter, Executive shall be entitled to vacation
in accordance with the Company’s general vacation policies and practices as may
be in effect from time to time. For such purposes, Executive shall be considered
to be a fifteen-year employee of the Company.
          (c) General Benefits. The Executive shall be entitled to participate
in all employee benefit plans and arrangements of the Company that may be in
effect from time to time and as may from time to time be made available to the
other similarly situated executive officers of the Company, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements.
          (d) No Limitation of Company’s Rights. Nothing in this Section 6 shall
be construed to limit or restrict the complete discretion of the Company to
amend, modify or terminate any employee benefit plan or plans of the Company
where such action generally affects plan participants or employees, including
the Executive.
          (e) Defined Benefit Pension Plan Prior Service Credit. For purposes of
participation in the Company’s Defined Benefit Pension Plan, Executive’s prior
years of service on behalf of the Company will be maintained (but no credit
shall be provided under such Plan for time the Executive was not in the employ
of the Company).
          (f) Insurance. The Company shall provide Executive with $2,500 per
annum for the purpose of Executive procuring a term insurance policy that names
such person(s) of Executive’s choosing as beneficiary(ies).
     7. Travel and Relocation Expenses.
          (a) Travel Expenses. The Company shall pay or reimburse the Executive
for all reasonable and necessary traveling and other expenses incurred or paid
by the Executive in connection with the performance of his duties under this
Agreement upon presentation of expense statements or vouchers and such other
supporting information as the Company may from time to time reasonably request.
However, the amount available for such traveling and other expenses may be fixed
in advance by the Company.
          (b) Relocation Expenses. The Company shall pay for Executive’s
relocation expenses incurred in connection with his move from Dover, New
Hampshire to Western New York in accordance with the policies and procedures set
forth in the Company’s “Policy on Relocation (New Employees)” in effect on the
date of this Agreement. Such travel expenses shall include a housing allowance
of $2,000 per month while the Executive’s house remains for sale in Dover, New
Hampshire, which housing allowance shall be paid to Executive until the earlier
of such time the sale of such house is closed or December 31, 2007.

3



--------------------------------------------------------------------------------



 



     8. Termination. This Agreement shall terminate prior to the Term expiration
date, hereinabove set forth, in the event that the Executive shall die or the
Board shall reasonably determine that the Executive has become disabled, or if
the Executive’s employment shall be terminated for cause or without cause, as
hereinafter provided.
          (a) Disability. The Board may determine that the Executive has become
disabled, for purposes of this Agreement, in the event that the Executive shall
fail, because of illness or incapacity, to render for three successive months,
or for shorter periods aggregating three months or more in any period of twelve
months, services of the character contemplated by this Agreement; and thereupon
this Agreement and all rights of the Executive hereunder shall be deemed to have
been terminated as of the end of the calendar month in which such determination
is made.
          (b) For Cause. The Board may dismiss the Executive for cause in the
event that it determines that there has been willful misconduct by the Executive
in connection with the performance of his duties hereunder, or any other conduct
on the part of the Executive which has been materially injurious to the Company;
and thereupon this Agreement shall terminate effective upon the delivery to the
Executive of 30-day written notice that the Board has made such determination.
For purposes of this Agreement, “cause” shall be determined only by a good faith
finding thereof by the Board, which shall afford the Executive the opportunity
to appear before it prior to finalizing any such determination. If the Executive
in good faith contests a termination for cause, the Company will pay all
reasonable legal fees and other expenses incurred by the Executive, as the
Executive is billed for such costs, within ten days of periodic submission to
the Company of statements of charges of attorneys and statements of other
expenses incurred by the Executive in connection with such challenge. The
Executive will reimburse the Company for all such costs if it should be
determined by a court of final adjudication that the Executive did not act in
good faith in bringing such challenge.
          (c) Without Cause. The Executive may resign without cause at any time
upon 30 days’ written notice to the Company, in which event the Company’s
obligation to compensate him ceases on the effective date of his termination
except as to amounts due to him under Section 8(c)(i). The Company may dismiss
the Executive without cause at any time upon 30-days’ written notice to the
Executive. In the event the Company dismisses the Executive other than for
cause, or if the Executive resigns because of a material breach of this
Agreement by the Company (which Executive may do only if such breach remains
materially uncured after the Executive has provided 30 days’ prior written
notice to the Board), the Company shall provide to the Executive:
               (i) payment of the compensation due to him through the effective
date of the termination of the Executive’s employment, within ten business days
following such effective date of the termination of the Executive’s employment;
               (ii) continuation of the Executive’s salary for twelve months
following the effective date of the termination of the Executive’s employment at
the higher of the rate specified in Section 4 or the Executive’s then-current
annualized salary, which salary continuation shall be paid monthly in accordance
with the Company’s regular payroll practices; and
               (iii) payment of any Accrued Bonus (as defined below), to be paid
as soon as administratively practicable after the six-month anniversary of the
effective date of the

4



--------------------------------------------------------------------------------



 



termination of the Executive’s employment. Accrued Bonus shall mean any amount
of bonus with respect to any year prior to the year in which dismissal without
cause occurs (“Prior Bonus Year”) calculable by applying the formula prescribed
by the Company’s incentive compensation plan as it existed on December 31 of
such Prior Bonus Year and employing in the application of such formula the
goals, ratios and weighting percentages and other variable figures which the
Bonus Plan calls for the Company’s Board or any committee thereof to determine
annually (“Bonus Plan Variables”) which the Company’s Board of Directors or any
committee thereof adopted for purposes of the Bonus Plan prior to December 31 of
such Prior Bonus Year. Notwithstanding any other provision of this Section, no
Accrued Bonus shall be payable pursuant to this Section 8(c) for any Prior Bonus
Year with respect to which a bonus amount was paid to and accepted by the
Executive.
          (d) In the event that the provisions of this Section 8(c) are
triggered, the Executive shall resign from all offices and directorships of the
Company and of all subsidiaries and affiliates of the Company, upon payment to
the Executive of the amount referred to in Section 8(c)(i).
          (e) Release of Claims. The Company’s obligation to provide the
payments under this Section 8 is conditioned upon the Executive’s execution of
an enforceable release of all claims (and upon the expiration of all applicable
rescission periods contained in such release) and his compliance with all
provisions of this Agreement. If the Executive chooses not to execute such a
release (or rescinds such release) or fails to comply with these provisions,
then the Company’s obligation to compensate him ceases on the effective date of
his termination except as to amount due to him under Section 8(c)(i).
          (f) Return of Confidential Documentation. Upon termination of his
employment for any reason whatsoever, the Executive shall return to the Company
all working papers, computer equipment, notebooks, strategic plans and other
confidential documents and information, in any form whatsoever.
     9. Change in Control. In the event a person begins a tender or exchange
offer, circulates a proxy to stockholders, or takes other steps seeking to
effect a Change in Control (as defined below), the Executive agrees that he will
not voluntarily leave the employ of the Company, and will render the services
contemplated under this Agreement, until such person has either abandoned or
terminated his or its efforts to effect a Change in Control or until three
months after a Change in Control has occurred. For the purposes of this
Agreement, the term “Change in Control” shall mean:
          (a) any “person” within the meaning of Section 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than the Company, a
subsidiary, or any employee benefit plan(s) sponsored by the Company or any
subsidiary, is or has become the “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of 25 percent or more of the
combined voting power of the outstanding securities of the Company ordinarily
having the right to vote at the election of directors;
          (b) individuals who constitute the Board on the effective date of this
Agreement (the “Incumbent Board”) have ceased for any reason to constitute at
least a majority thereof (or a majority of the Board as then constituted),
provided that any person becoming a director subsequent to the effective date of
this Agreement whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least three-quarters of the directors

5



--------------------------------------------------------------------------------



 



comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination) shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board;
          (c) the closing of a reorganization, merger or consolidation of the
Company, other than one with respect to which all or substantially all of those
persons who were the beneficial owners, immediately prior to such
reorganization, merger or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than three-quarters of the outstanding
securities of the resulting corporation ordinarily having the right to vote in
the election of directors;
          (d) the closing of a sale or other disposition of all or substantially
all of the assets of the Company, other than to a subsidiary; or
          (e) the complete liquidation and dissolution of the Company.
     10. Covenants of Executive. The Executive acknowledges that: (i) the
business of the Company and its affiliates, as currently conducted and as
conducted from time to time throughout the term of this Agreement (collectively,
the “Business”), is conducted by and is proposed to be conducted by the Company
on a world-wide basis (the “Company’s Market”); (ii) the Business involves
providing design, engineering and manufacture of certain vacuum and heat
transfer equipment, including but not limited to steam condensers, steam jet
ejectors, shell and tube heat exchangers, plate and frame heat exchangers,
Heliflow heat exchangers, liquid ring vacuum pumps and rotary piston pumps;
(iii) the Company has developed trade secrets and confidential information
concerning the Business; and (iv) the agreements and covenants contained in this
Section 10 are essential to protect the Business. In order to induce the Company
to enter into this Employment Agreement, the Executive covenants and agrees
that:
          (a) Agreement Not To Compete. For a period of 18 months after the
termination of Executive’s employment with the Company for any reason (such
period of time hereinafter referred to as the “Restricted Period”), neither the
Executive nor any entity of which 20 percent or more of the beneficial ownership
is held by the Executive or a person related to the Executive by blood or
marriage (“Controlled Entity”) will, anywhere in the Company’s Market, directly
or indirectly own, manage, operate, control, invest or acquire an interest in,
or otherwise engage or participate in, whether as a proprietor, partner,
stockholder, director, officer, member manager, employee or otherwise any
business which competes in the Company’s Market with the Business, without the
prior written consent of the Company. Notwithstanding any other provisions of
this Agreement, the Executive may make a passive investment in any
publicly-traded company or entity in an amount not to exceed five percent of the
voting stock of any such company or entity.
          (b) Agreement Not To Interfere in Business Relationships.
               (i) During the Restricted Period, neither the Executive nor any
Controlled Entity will directly or indirectly solicit, induce or influence any
customer, or any other person which has a business relationship with the Company
or any affiliate, or which had on the date of this

6



--------------------------------------------------------------------------------



 



Agreement such a relationship with the Company or any affiliate, to discontinue
or reduce the extent of such relationship with the Company or any affiliate in
the Company’s Market.
               (ii) During the Restricted Period, neither the Executive nor any
Controlled Entity will (1) directly or indirectly recruit, solicit or otherwise
induce or influence any stockholder or employee of the Company or any of its
affiliates to discontinue such employment or other relationship with the Company
or any affiliate, or (2) employ or seek to employ, or cause any business which
competes in the Company’s Markets to employ or seek to employ for any reason,
any person who is then (or was at any time within six months prior to the date
the Executive or such business employs or seeks to employ such person) employed
by the Company or any affiliate without the prior written consent of the
Company.
          (c) Confidentiality. During the Restricted Period, neither the
Executive nor any Controlled Entity will directly or indirectly disclose to
anyone, or use or otherwise exploit for the Executive’s or any Controlled
Entity’s own benefit or for the benefit of anyone other than the Company, any
confidential information, including, without limitation, any confidential
“know-how”, trade secrets, customer lists, details of customer contracts,
pricing policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans and new personnel
acquisition plans of the Company or any affiliate related to the Business or any
portion or phase of any scientific, engineering or technical information,
design, process, procedure, formula, improvement, discovery, invention,
machinery or device of the Company or any affiliate, whether or not in written
or tangible form (all of the preceding is hereinafter referred to as
“Confidential Information”). The term “Confidential Information” does not
include, and there shall be no obligation hereunder with respect to, information
that becomes generally available to the public or the Company’s competitors
other than as a result of a disclosure by the Executive or a Controlled Entity
or any agent or other representative thereof. Neither the Executive nor any
Controlled Entity shall have any obligation hereunder to keep confidential any
Confidential Information to the extent disclosure is required by law, or
determined in good faith by the Executive to be necessary or appropriate to
comply with any legal or regulatory order, regulation or requirement; provided,
however, that in the event disclosure is required by law, the Executive or the
Controlled Entity concerned shall provide the Company with prompt advance
written notice of such requirement so that the Company may seek an appropriate
protective order. It is understood that in any new employment, the Executive may
use his ordinary skill and non-confidential knowledge, even though said skill
and non-confidential knowledge may have been gained at the Company. The
Executive’s obligations under this Section 10(c) shall be in addition to, not in
substitution for, any common law fiduciary duties the Executive has to the
Company regarding information acquired during the course of his employment.
          (d) Intellectual Property. The Executive shall communicate to the
Company full information concerning all inventions, improvements, discoveries,
formulas, processes, systems of organization, management procedures, software or
computer applications (hereinafter, collectively, “Intellectual Property”) made
or conceived by him either solely or jointly with others while in the employ of
the Company, whether or not perfected during his period of employment and which
shall be within the existing or contemplated scope of the Company’s business
during his employment. The Executive will assist the Company and its nominees in
every way at the Company’s expense in obtaining patents for such Intellectual
Property as may be patentable in any and all countries and the Executive will
execute all papers the Company may desire and

7



--------------------------------------------------------------------------------



 



assignments thereof to the Company or its nominees and said Intellectual
Property shall be and remain the property of the Company and its nominees, if
any, whether patented or not or assigned or not.
          (e) Survival of Covenants. In the event of a termination of this
Agreement, the covenants and agreements contained in this Section 10 shall
survive, shall continue thereafter, and shall not expire unless and except as
expressly set forth in this Section.
          (f) Remedies. The parties to this Agreement agree that (i) if either
the Executive or any Controlled Entity breaches any provision of this
Section 10, the damage to the Company and its affiliates will be substantial,
although difficult to ascertain, and money damages will not afford an adequate
remedy, and (ii) if either the Executive or any Controlled Entity is in breach
of this Agreement, or threatens a breach of this Agreement, the Company shall be
entitled in its own right and/or on behalf of one or more of its affiliates, in
addition to all other rights and remedies as may be available at law or in
equity, to (1) injunctive and other equitable relief to prevent or restrain a
breach of this Agreement and (2) may require the breaching party to pay damages
as the result of any transactions constituting a breach hereof.
     11. Indemnification of Executive. In the event the Executive is terminated
for any reason, (a) the Company will hold harmless and indemnify the Executive
for all third party claims, actions or other proceedings against the Executive
initiated either prior to the termination of employment or thereafter which
relate to duties performed in good faith by the Executive while employed by the
Company; and (b) the Company will retain the Executive as named insured under
any directors’ and officers’ insurance policies it may have, for acts of the
Executive during the time he served as an officer of the Company. Additionally,
all reasonable legal and other costs incurred by the Executive to defend himself
will be paid by the Company, as the Executive is billed for such costs, within
ten days of periodic submission to the Company of statements of charges of
attorneys and statements of other expenses incurred by the Executive in
connection with such defense.
     12. Effect of Waiver. The waiver by either party of a breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.
     13. Notice. Any and all notices provided for herein shall be in writing and
shall be physically delivered or mailed by registered or certified mail, return
receipt requested to the parties at their respective addresses set forth
hereinabove. Either party may from time to time designate a different address
for notices to be sent to such party by giving the other party due notice of
such different address.
     14. Validity. If any part of this Agreement shall be found to be invalid or
unenforceable, the same shall be deemed to be severable and the remaining
portions of this Agreement shall remain in full force and effect.
     15. Modification and Assignment. This Agreement shall not be modified or
amended except by an instrument in writing signed by the parties hereto. This
Agreement and all of its terms and conditions shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns, including but not limited to any
corporation or other entity with or into which the Company is merged or
consolidated or any other

8



--------------------------------------------------------------------------------



 



successor of the Company. The Executive agrees that he will not and may not
assign, transfer or convey, pledge or encumber this Agreement or his right,
title or interest therein, or his power to execute the same or any monies due or
to become due hereunder, this Agreement being intended to secure the personal
services of the Executive, and the Company shall not recognize any such
assignment, transfer, conveyance, pledge or encumbrance.
     16. Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with the laws
of the State of New York, without giving effect to the conflict of laws
provisions thereof. Any action or proceeding brought by either party against the
other arising out of or related to the Agreement shall be brought only in a
state court of competent jurisdiction located in the County of Monroe, State of
New York or the Federal District Court for the Western District of New York
located in Monroe County, New York and the parties hereby consent to the
personal jurisdiction and venue of said courts.
     17. Prior Agreements. This Agreement shall supersede any prior employment
agreement, arrangement or understanding between the Company and the Executive,
without limitation, and shall be effective from the date specified hereinabove.
     18. Business Combinations. In the event of any sale, merger or any form of
business combination affecting the Company, including without limitation the
purchase of assets or any other form of business combination, the Company will
obtain the express written assumption of this Agreement by the acquiring or
surviving entity from such combination, and failure of the Company to obtain
such an assumption will constitute a breach of this Agreement, entitling the
Executive to all payments and other benefits to be provided in the event of
termination without cause provided in Section 8.
     19. Section 409A. This Agreement is intended to comply with Section 409A of
the Code to the extent its provisions are subject to that law. The parties agree
that they will negotiate in good faith regarding amendments necessary to bring
this Agreement into compliance with the terms of that Section or an exemption
therefrom as interpreted by guidance issued by the Internal Revenue Service,
taking into account any limitations on amendments imposed by Section 409A or
Internal Revenue Service guidance. The parties further agree that to the extent
the terms of this Agreement fail to qualify for exemption from or satisfy the
requirements of Section 409A, this Agreement may be operated in compliance with
Section 409A pending amendment to the extent authorized by the Internal Revenue
Service. In such circumstances the Company and the Executive will administer the
Agreement in a manner which adheres as closely as possible to the existing terms
and intent of the Agreement while complying with Section 409A.
     20. Headings. The section headings of this Agreement are for convenience of
reference only and are not to be considered in the interpretation of the terms
and conditions of this Agreement.
     21. Invalidity or Unenforceability. If any term or provision of this
Agreement is held to be invalid or unenforceable, for any reason, such
invalidity or unenforceability shall not affect any other term or provision
hereof and this Agreement shall continue in full force and effect as if such
invalid or unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein. If any court determines that
any provision of Section 10 hereof is unenforceable because of the duration or
geographic scope of such provision, such court shall have

9



--------------------------------------------------------------------------------



 



the power to reduce the scope or duration of such provision, as the case may be,
and, in its reduced form, such provision shall then be enforceable.
     22. Counterparts. This Agreement may be executed in any number of
counterparts, each of which for all purposes shall be deemed to be an original.
[Remainder of page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as
of the day and year first above written.

              GRAHAM CORPORATION
 
       
 
  By:   /s/ James R. Lines
 
       
 
  Name:   James R. Lines
 
  Title:   President and Chief Operating Officer
 
       
 
      /s/ Alan E. Smith
 
       
 
      Alan E. Smith

         
STATE OF NEW YORK
  )     
 
  ss:    
COUNTY OF MONROE
  )     

     On this 1st day of August, 2007, before me personally came James R. Lines,
to me known, who, being by me duly sworn did depose and say that the above-named
person resides in Lancaster, NY, that said person is the President and the Chief
Operating Officer of Graham Corporation, the corporation described in and which
executed the foregoing instrument; and that the above-named person signed
thereto by order of the Board of Directors of said corporation.

                  /s/ Carole M. Anderson       Notary Public      [notary
stamped]     

         
STATE OF NEW YORK
  )     
 
  ss:    
COUNTY OF MONROE
  )     

     On the 1st day of August, in the year 2007, before me, the undersigned, a
Notary Public in and for said State, personally appeared Alan E. Smith,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

                  /s/ Carole M. Anderson       Notary Public      [notary
stamped]     

[Signature Page to the Employment Agreement of Alan E. Smith]

11